DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/705356 on December 6, 2019, in which Claims 1-13 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending, of which Claims 1-13 are allowed.

Allowable Subject Matter
Claims 1-13 are allowable in light of the Applicant's argument and in light of the prior art made of record.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

12. The method according to claim 11, wherein each of the first reference condition data and the first defect condition data is constituted by any one of image data and surface shape data of the first substrate holder, and each of the second reference condition data and the second defect condition data is constituted by any one of image data and surface shape data of the second substrate holder.

13. A method comprising: inputting latest condition data of a first component and a second component of a substrate holder representing a state of components of a currently used substrate holder to the selection model constructed by the method according to claim 11; when a first certainty factor corresponding to a first component output from the selection model is higher than a second certainty factor corresponding to the second component, inputting the latest condition data of the first component to a prediction model corresponding to the first component; and outputting a predictable number of substrates of the substrate holder from the prediction model, wherein the prediction model is a prediction model constructed by the method according to claim 1.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “constructing a prediction model for predicting a number of plateable substrates, the method comprising: plating a plurality of substrates using a substrate holder; determining a total number of substrates that have been plated using the substrate holder until a failure occurs in the substrate holder; determining a first processible number and a second processible number which are numbers of substrates that are plateable until the failure occurs in the substrate holder; generating a first data set constituted by a combination of the first processible number and first condition data corresponding to the first processible number and representing a state of a component of the substrate holder; generating a second data set constituted by a combination of the second processible number and second condition data corresponding to the second processible number and representing the state of the component; and optimizing a parameter of a prediction model constituted by a neural network using training data including the first data set and the second data set”, in Claim 1; and “constructing a selection model for predicting a component that causes a failure of a substrate holder from a plurality of components of the substrate holder, the method comprising: plating a plurality of substrates until the failure occurs in a first substrate holder due to a first component of the first substrate holder; generating a first selection data set including a first numerical value set indicating that a cause of the failure of the first substrate holder is the first component, first reference condition data representing a state of a second component of the first substrate holder when the failure occurs, and first defect condition data representing a state of the first component when the failure occurs; optimizing a parameter of a selection model constituted by a neural network, using the first selection data set; plating the plurality of substrates until a failure occurs in a second substrate holder due to the second component of the second substrate holder; generating a second selection data set including a second numerical value set indicating that a cause of the failure of the second substrate holder is the second component, second reference condition data representing a state of a first component of the second substrate holder when the failure occurs, and second defect condition data representing a state of the second component when the failure occurs; and further optimizing the parameter using the second selection data set”, in Claim 11; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1-13 are hereby allowed.


From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Lof et al. (U.S. Patent 7,808,613), hereinafter “Lof”.  Lof is cited on PTO-892 filed 6/3/2022.
 	Lof: Col. 6, Lines 25-35 teaches a correction map may comprise for each of a plurality of points X,Y on the substrate 30 an X,Y-error caused by a certain tool for which the correction map is applicable. It is noted that such a correction map comprises predictions for the X,Y-errors, and not actual X,Y-errors. The predictions are calculated using, for example, an aberration model for the projection system PS or a surface map of the substrate table WT as will be described in more detail below. According to an embodiment, for each substrate 30, a substrate process history comprising one or more correction maps is stored in the memory 22.

Although conceptually similar to the claimed invention of the instant application, Lof does not teach optimizing a prediction model for a plurality of substrate holders.

 Gebregziabiher et al. (U.S. Patent Application 2014/0262794), hereinafter “Gebregziabiher”.  Gebregziabiher is cited on PTO-892 filed 6/3/2022.
 	Gebregziabiher: Paragraph 37 teaches the number of wafers that may be plated before a predicted bath failure may be influenced by the plating time for each wafer, which is determined at least in part by feature size. Cumulative plating time is identified as a key factor in predicting bath failure, as opposed to number of wafers plated.

Although conceptually similar to the claimed invention of the instant application, Gebregziabiher does not teach a prediction model for a plurality of substrate holders.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Nakagawa (US Patent Application 2016/0130702) teaches plated substrate.
-Levy (US Patent Application 2018/0096906) teaches error prediction for semiconductors wafers.
-Mayer (US Patent Application 2012/0258408) teaches electroplating a substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114